Case 2:20-cv-08373-SB-MRW Document 7 Filed 09/17/20 Pagelof2 Page ID #:43

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-8373 ODW (MRW) Date September 17, 2020

 

Title Sandra R. v. Saul

 

Present: The Honorable Michael R. Wilner, United States Magistrate Judge

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER RE: PROCEDURES IN SOCIAL SECURITY APPEAL

(JOINT SUBMISSION FORMAT — Updated March 2020)

1. Plaintiff will promptly serve the summons and complaint on the government in
accordance with Rule 4(i) of the Federal Rules of Civil Procedure. Plaintiff will file an
appropriate proof of service within 30 days from the date service is completed. Government
counsel must file a notice of appearance within 30 days of service of the action.’

2. The agency will electronically serve the administrative record of Plaintiff within
90 days from service of the complaint.

3. Plaintiff will send a settlement proposal to government counsel by e-mail within
14 days from service of the administrative record. Government counsel will have 21 days to
e-mail a response to the proposal. The parties are encouraged to engage in further written or
telephonic discussions regarding the issues on appeal.

4. Within 7 days from the response of government counsel, either: (a) the parties will
file a notice regarding the resolution of the action (request for dismissal, stipulation for remand,
etc.); or (b) the agency will file an answer and the administrative record with the Court via

 

' The filing of consent to proceed before the Magistrate Judge will serve as a notice of
appearance. The Court understands that lawyers from the Social Security Administration are regularly
appointed as Special Assistant United States Attorneys to represent the government in these actions.
Any reference to “government counsel” in this order refers to the AUSA or Special AUSA with primary
responsibility for the defense of this action.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-08373-SB-MRW Document 7 Filed 09/17/20 Page 2of2 Page ID #44

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-8373 ODW (MRW) Date September 17, 2020

Title Sandra R. v. Saul

 

 

PACER. NOTE: Judge Wilner does not require a hard copy / courtesy copy of the
administrative record.

5. The parties will cooperate in the preparation of a joint submission regarding the
issues on appeal as follows:

a. Plaintiff will have 35 days from the filing of the answer to provide
government counsel with his/her portion of the joint submission (not to
exceed a total of 15 pages) in an appropriate electronic format.

b. The agency will have 35 days to provide Plaintiff with its portion of the
joint submission (not to exceed 15 pages). Government counsel must state
in this document that the parties previously engaged in the mandatory
settlement process.

c. If desired, Plaintiff will have 14 days to provide government counsel with
an optional reply (not to exceed 10 pages).

d. Government counsel will have 7 days to electronically file the joint
submission.

6. NOTE: Plaintiffs attorney is responsible for providing Plaintiff’s portions of the
joint submission to government counsel in a timely manner without reminder or prompting from
the government. If Plaintiff fails to comply with the terms of this Order, government counsel
may file a brief notice of noncompliance to inform the Court of the status of the action. The
Court will consider a full range of remedial actions for violative conduct.

7. As in any civil action in this Court, the parties are strongly encouraged to seek
relief from the timing provisions of this order in advance of any deadlines. Neither side’s

portion of the joint brief will exceed 15 pages in length. The Court ordinarily does not need
to review a lengthy recitation of the procedural history of the action.

8. The Court may require that the parties comply with additional procedures posted
on the Central District’s website or contained in a separately issued order regarding this action.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
